Citation Nr: 9915087	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  94-20 860	)	DATE
	)
	)

On appeal received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
respiratory disability.

2.  Entitlement to service connection for a disability of the 
back diagnosed as degenerative changes of the lumbosacral 
spine, status post laminectomy and diskectomy, and including 
arachnoiditis.

3.  Entitlement to a compensable disability evaluation for 
service-connected low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1973.

In a September 1974 rating decision, the RO in Chicago, 
Illinois, granted entitlement to service connection for a 
recurrent low back strain, rated as zero percent disabling, 
and denied entitlement to service connection for a pulmonary 
disability involving the right lung.  The veteran did not 
file a timely appeal with the denial of service connection in 
that decision.

This appeal stems from a January 1991 decision of the 
Milwaukee, Wisconsin, RO that denied entitlement to service 
connection for a respiratory disability on the basis that no 
new and material evidence had been submitted.  Although the 
veteran was originally denied service connection for a 
pulmonary disability of the right lung in the September 1974 
rating decision, the Board of Veterans' Appeals (Board) does 
not need to determine whether the current claim of service 
connection for a respiratory disability is precisely the same 
respiratory disability as previously denied, (which, if it 
were, would then require new and material evidence to 
reopen), since, as discussed below, the Board finds that the 
evidence submitted does constitute new and material evidence.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), infra; see 
also Ashford v. Brown, 10 Vet. App. 120 (1997); Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir 1996).  Therefore, all of the 
veteran's asserted respiratory conditions may be considered 
on the same basis in this decision.  The January 1991 rating 
decision also denied a compensable evaluation for the 
veteran's service-connected recurrent low back strain, and 
denied entitlement to service connection for any other 
disability of the back.  Those claims are on appeal as well.

In July 1996 the Board remanded this case for further 
development which was to include an attempt to obtain 
information from the veteran and to have him undergo medical 
examinations.  While there may perhaps be additional medical 
records that have not been obtained, such as some from 
Frederick Haessly, M.D., the RO has made reasonable attempts 
to obtain all such available records that might be pertinent 
and, as indicated by the veteran in an August 1996 statement, 
he has submitted all available records.  Therefore, all 
necessary development has been satisfactorily completed and, 
as will become evident from the discussion below, there is no 
duty to assist the veteran further in the development of any 
of the current claims.  38 U.S.C.A. §§ 5103, 5107; cf. 
Robinette v. Brown, 8 Vet. App. 69 (1995) (regarding the 
limited duty to obtain evidence that could render a claim of 
service connection well grounded).  Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Evidence received since the September 1974 rating 
decision is so significant that it must be considered to 
decide fairly the veteran's claim of service connection for a 
respiratory disability.

3.  There is not a reasonable possibility of a valid claim 
concerning whether a respiratory disability, to include 
residuals of pneumonia, bronchitis, rhinitis and sinusitis, 
was incurred in, or aggravated by, service.

4.  There is not a reasonable possibility of a valid claim 
concerning whether a disability of the low back diagnosed as 
degenerative changes of the lumbosacral 


spine, status post laminectomy and diskectomy, and 
arachnoiditis, were incurred in, or aggravated by, service, 
or are due to or have been aggravated by his service 
connected low back strain.

5.  The service-connected low back strain is currently 
asymptomatic; all current back symptomatology is attributable 
to nonservice-connected causes.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a 
claim of entitlement to service connection for a respiratory 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

2.  A well-grounded claim of entitlement to service 
connection for a respiratory disability, to include residuals 
of pneumonia, bronchitis, rhinitis and sinusitis, has not 
been presented.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.303.

3.  A well-grounded claim of entitlement to service 
connection for a disability of the back diagnosed as 
degenerative changes of the lumbosacral spine, status post 
laminectomy and diskectomy, and including arachnoiditis, has 
not been presented.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

4.  The schedular criteria for a compensable disability 
evaluation for a service-connected low back strain are not 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45; 
Part 4, Diagnostic Codes 5292, 5293, 5294, 5295.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records reveal that at the time of the 
November 1971 entrance examination, the veteran complained 
that at some point in the past he had "coughed up" blood.  
By history, hemoptysis of probable insignificance was noted.  
No abnormalities were noted of the sinuses, lungs or chest.  
A January 1972 examination report notes that the veteran had 
twice, in December 1971, reportedly coughed up blood, which 
was attributed to acute bronchitis.  There had been no 
recurrence thereof and this was not considered to be 
significant.  He had had occasional shortness of breath after 
exertion, also attributed to bronchitis, and not considered 
significant.  His sinuses, lungs and chest were all 
objectively normal.  In October 1972 the veteran complained 
of low back pain not related to a specific incident, although 
he had apparently been exercising at a gym in the previous 
few days.  Physical examination was unremarkable.  The 
impression was muscle strain.  In September 1973 the veteran 
complained of having bronchitis, but the examiner's 
impression was viral syndrome.  At the time of the November 
1973 separation examination, the veteran again complained 
that he had coughed up blood in 1971 and had had bronchitis.  
This was not considered significant at separation.  He had 
complained of recurrent back pain which had been treated with 
Darvon(r) in 1972.  The cause of this was excessive lifting, 
and it was not considered significant at separation.  
Although the veteran was congested at that time, objectively 
the sinuses, lungs, chest and spine were all found to be 
normal on clinical evaluation.

As noted, in a September 1974 rating decision service 
connection was granted for low back strain, evaluated as 
being noncompensable.  Service connection was denied for a 
chest condition, claimed as a spot on the right lung.  The 
veteran was provided notice of his appellate rights at that 
time, but no timely notice of disagreement with that decision 
is of record.

In March 1974, W. H. Walton, M.D., a private physician who 
examined the veteran for Excelsior Foundry, the veteran's 
previous employer, discussed a chest x-ray report for the 
veteran that revealed increased bronchial markings on the 
right side.  Only a repeat film study could determine whether 
this was due to a recent cold or was chronic, the physician 
opined.  An April 1974 chest x-ray report from that physician 
indicates that the previously noted bronchial markings 
cleared to within normal limits.  A March 1977 private 
medical record from Dr. Walton shows that the veteran, while 
lifting a "core plate" felt pain in the low back.  
Objectively, from x-rays, the lumbosacral spine was negative 
for bony injury.  He was to be treated for three to four 
weeks and was expected to be able to return to work after two 
weeks.

Private treatment and hospital records from the mid-1980s, 
largely from the University of Wisconsin Hospital, document a 
May 1981 work-related injury to the low back.  The veteran 
had been lifting a box and then experienced an immediate 
onset of low back pain.  In a February 1986 summary, the 
veteran's private physician, Keith Sperling, M.D., indicated 
that until that May 1981 injury, the veteran had been in good 
health.  In June 1984 the veteran, again at work, reinjured 
his low back while lifting.  Subsequent findings included a 
July 1984 myelogram, which revealed central disk protrusion 
at the L3-L4 and L4-L5 levels.  At about that time a 
diskogram and chemonucleolysis at the L4-L5 and L5-S1 levels 
were performed.  In October 1984 decreased disk space at L4-
L5 and L5-S1 levels were noted with additional disk 
protrusion at those levels.  Keith Sperling, M.D., of that 
hospital, diagnosed adhesive arachnoiditis and weakness in 
both lower extremities.  During the years since the 1981 
injury the veteran underwent several surgical procedures 
including a laminectomy and diskectomy.

A December 1985 decision by the Social Security 
Administration establishes that the veteran had been disabled 
since the date of his June 1984 accident.

A September 1986 record from Dr. Sperling indicates that the 
veteran had increased low back discomfort following a motor 
vehicle accident the previous month.  Another record from 
December 1986, from the University of Wisconsin Hospital and 
Clinics, confirms the veteran's complaint that the August 
1986 motor vehicle accident had aggravated his low back.

A very detailed history and orthopedic examination from 
November 1987, by R. A. Sievert, M.D., has been submitted 
which recounts the veteran's back injury history both as 
reported by the veteran and as shown in the medical records.  
The veteran recounted an injury from approximately 1980 when, 
at work, a shell of an appliance hood fell against him and 
bruised his back; the physician's review of the veteran's 
records revealed several back injuries, all apparently work 
related.  The physician discussed the 1981 and 1984 injuries 
and the surgical procedures that followed thereafter, 
including two laminectomies, one in 1984 and the second in 
1985.  Arthritis and adhesive arachnoiditis were noted as 
well.  The veteran indicated that an August 1986 motor 
vehicle accident had not affected his low back.  Range of 
motion testing was performed.  The examiner cited x-ray 
evidence of narrowing of the intervertebral disk spaces at 
the L3-L4, L4-L5 and L5-S1 levels; small anterior and lateral 
osteophytes were seen and minimal degenerative change 
involving the articular facets at L4-L5 and L5-S1.

The veteran was examined by the VA in September 1990 at which 
time chronic low back pain was assessed along with subjective 
decreased sensation in the left lower extremity and decreased 
range of motion, especially to the right.

In response to a September 1990 request for records, 
Frederick Haessly, M.D., indicated that the veteran's 
disability was related to neurological deficit from herniated 
lumbar disk[s].

A June 1993 VA radiological report notes, inter alia, mild 
spinal stenosis at the L3-L4 level.

At a July 1993 RO hearing the veteran testified as to how he 
injured his low back in service while lifting weights.  He 
admitted that he was told that this was just a strain, but he 
asserted that the problem had not improved.  He indicated 
that he had been informed--apparently in 1974 or 1975--by a 
physician with a former employer, Excelsior Foundry, that he 
had a spot on his lung.  He was also reportedly treated 
around that time for muscle spasms, apparently of the back.  
He discussed the 1981 accident where he had bent to lift a 
wooden pallet and felt a "twinge" in his back, like he had 
had when working for the foundry.  The next day he could not 
get out of bed and had to crawl to the bathroom.  He was then 
hospitalized and put into traction.  He recounted the 1984 
accident when he felt another such twinge which never went 
away.  He had severe pain down his legs and in his back.  He 
asserted that he had had pneumonia about three times, the 
last time being three or four years earlier, and that he had 
had a lot of sinus infections.  He felt that he had had 
problems with his right lung.  The shooting pain in his legs 
began in the late-1970s.

Boyd McCracken, M.D., on a Social Security Administration 
form signed in February 1996, opined that the veteran's 
disability began in June 1984.  The primary diagnosis was low 
back pain secondary to adhesive arachnoiditis.  No secondary 
diagnosis was indicated.

The veteran was examined by the VA in December 1996 at which 
time he was diagnosed with low back pain secondary to 
degenerative joint disease of the lumbar spine, status post 
laminectomy and diskectomy, and arachnoiditis.  The examiner 
doubted that there was a correlation between the multilevel 
disk problems beginning in 1981 and the back strain in 1972.

In December 1996 the veteran was also seen by a private 
examiner with Illinois Family Medicine, at which time he had 
bilateral otitis media, acute sinusitis, and pneumonia with a 
previous history of pneumonia several times within one year.  
Later than month his bilateral otitis media, acute sinusitis 
and pneumonia had all resolved.

The veteran was examined by the VA in August 1997, at which 
time it was noted that he had been treated for rhinitis and 
chronic sinusitis.  The veteran stated that he had trouble 
breathing, that he was coughing a lot and had coughed some 
yellow-to-green sputum which would be worse when the weather 
changed.  Objectively, there was no evidence of pulmonary 
disease.  The December 1996 bout of pneumonia was noted, but 
the x-ray the veteran brought with him showed no evidence of 
active lung disease.  The diagnoses were allergic rhinitis 
and chronic sinusitis.  An addendum noted that pulmonary 
function testing had shown moderate obstruction to airflow, 
however, in a person with a twenty-year history of smoking, 
one could not conclude that it was related to the episode of 
bronchitis mentioned in veteran's previous medical history.

The veteran was examined by the VA in May 1998.  The examiner 
reviewed the history of the inservice 1972 muscle strain of 
the back.  Although the veteran had reported recurrent low 
back pain during the separation examination, the VA examiner 
noted that there was no evidence of residual problems during 
that physical.  The examiner also noted the veteran's 
complaints of "bronchitis" which, the examiner noted, was 
actually diagnosed as a viral syndrome in service.  It was 
noted that on another occasion in service the veteran had 
been treated for pharyngitis (a sore throat).  The examiner 
related the veteran's assertion of a lung spot reportedly 
having been found within one year of service on an x-ray and 
reportedly having been linked to a breathing problem.  On the 
current examination, however, the veteran reported that the 
principal problems with his breathing were drainage and 
congestion, but he also mentioned that he had some shortness 
of breath when rising or going down stairs.  The veteran 
admitted to smoking two packs of cigarettes per day for at 
least the past 20 years; he did report recently reducing this 
to one pack per day.  The examiner commented that the August 
1997 pulmonary function testing was more likely consistent 
with prolonged cigarette smoking.  The history of the 
veteran's back injuries was discussed, with the examiner 
opining that the postservice conditions appeared to be 
unrelated to the solitary instance of muscle strain described 
in service in October 1972.  Regarding the low back pain, it 
did not appear that the current conditions of the low back 
were related to the muscle strain but more likely the injury 
reported in 1981 for which the veteran had subsequent back 
operations.  Objectively, range of motion of the back was 
limited; there was increased tension and tenderness of the 
paraspinal muscles of the lumbosacral area, particularly on 
the left.  The diagnosis was degenerative joint disease of 
the lumbar spine.


II.  Respiratory disability

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110 38 C.F.R. 
§ 3.303.

As noted, however, the veteran's claim for a respiratory 
disability, i.e. for a spot on the right lung, was denied in 
September 1974.

When a claim is denied by an RO, and the claimant fails to 
timely appeal by filing a notice of disagreement within the 
one-year period following the decision as prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not thereafter be reopened or allowed, except as 
may otherwise be provided by law.  38 U.S.C.A. § 7105(c); see 
also Person v. Brown, 5 Vet. App. 449, 450 (1993) (failure to 
appeal an RO decision within the one-year period renders the 
decision final).  The exception to these rules is that if new 
and material evidence is secured with respect to a claim 
which has been disallowed, the VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C. 
§ 5108; Spencer v. Brown, 4 Vet. App. 283, 286-87 (1993); 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also 
Suttmann v. Brown, 5 Vet. App. 127, 135-36 (1993) (applying 
§ 5108 provisions for reopening final claims to RO decisions 
rendered final by operation of § 7105(c)).  Therefore, once a 
decision becomes final, the Board does not have jurisdiction 
to consider the previously adjudicated claim unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (when new and material evidence has not 
been submitted in a previously disallowed claim further 
analysis is neither required, nor permitted); Fossie v. West, 
12 Vet. App. 1 (1998).

Thus, the veteran's claim of service connection for a 
respiratory disability cannot be reopened unless new and 
material evidence has been submitted since that September 
1974 denial.

Under the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), evidence was material when it was probative 
of the issue at hand and there was a reasonable possibility 
of a change in outcome when viewed in light of all the 
evidence of record.  This test was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal 
Circuit reasoned that the "reasonably-likely-to-change-the-
outcome" requirement was not only unnecessarily stringent 
but also inconsistent with the promulgated regulation on 
point,  38 C.F.R. § 3.156(a).  Per that regulation, Hodge 
provides for a reopening standard which calls for judgments 
as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156; Fossie, supra.

In applying the Hodge test, the United States Court of 
Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals, or "Court") has 
elaborated that first, it must be determined whether new and 
material evidence has been presented.  If so, then second, it 
must be determined whether a well-grounded has been 
presented.  If the claim is well grounded, then the claim may 
be reopened adjudicated upon the merits.  Winters v. West, 
No. 97-2180 (U.S. Vet. App. February 17, 1999); see Elkins v. 
West, No. 97-1534 (U.S. Vet. App. February 17, 1999).

In this case, there is subsequent medical information 
pertaining to the nature and etiology of the veteran's 
respiratory complaints, and this evidence is significant 
enough, to the extent that it relates to the previously 
denied claim, that the claim cannot be decided fairly without 
considering this data.  In particular, the basis for the 
previous denial was that there was no evidence of a then-
current respiratory disability, yet now there is recent 
evidence of respiratory problems.  The Board, therefore, 
finds that new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
respiratory disability, and the claim is hereby reopened.  
Hodge; Winters.  To the extent that the veteran also claims 
service connection for respiratory conditions not previously 
adjudicated, i.e. recurrent pneumonia, rhinitis and 
sinusitis, those were not clearly denied and are adjudicated 
without regard to whether new and material evidence has been 
submitted--i.e. at this point, on the same basis as the 
previously denied claim.

The next question, however, is whether the veteran has 
submitted a well-grounded claim of service connection for a 
respiratory disability.

In order for a service-connection claim to be well grounded, 
there generally must be a medical diagnosis of a current 
disability, medical or sometimes lay evidence of incurrence 
or aggravation of a disease or injury in service, and a 
medical nexus between the inservice injury or disease and the 
current disability.  The nexus requirement may be satisfied 
by a presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table).

The service medical records contain the veteran's complaints 
of his coughing up blood and of bronchitis; but these appear 
to be largely, if not entirely, by his own history.  As the 
May 1998 VA examination report notes, the actual objective 
findings were negative for bronchitis whenever the veteran 
reported such a history, and the veteran only showed evidence 
of acute viral syndrome and pharyngitis.  Even if the veteran 
did have bronchitis in service, no evidence establishes this 
was in any way a chronic condition, and he has no recent 
diagnosis of bronchitis, much less such a diagnosis that has 
been linked to service.  His inservice complaints of 
shortness of breath never culminated in a diagnosis of a 
chronic disability.  Although the veteran was congested at 
separation, no evidence shows a diagnosis of chronic 
sinusitis, chronic rhinitis or other chronic respiratory 
disability in service. His nose, lungs and chest were all 
normal at separation.  More telling, the recent VA 
examination evidence links the veteran's postservice 
cigarette smoking, i.e. for 20-years, as the probable cause 
of his current respiratory complaints.  Even without such 
evidence, however, there is no positive medical evidence in 
his favor supporting the inservice onset of a chronic 
respiratory disability, and there is no medical evidence 
linking the current or recent complaints with service.  
Likewise, neither the acute bouts of pneumonia nor the 
earlier 1974 bronchial markings--which resolved--have ever 
been linked with service.  The veteran, as a layperson, is 
unqualified to proffer such opinions, and his assertions as 
to inservice onset--even if he asserts a physician concurs 
with him--cannot well ground his claim without such medical 
evidence being of record to support him.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Without such evidence this claim of service 
connection for a respiratory disability, to include residuals 
of pneumonia, bronchitis, rhinitis and sinusitis, is not well 
grounded and is properly denied.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.303; Edenfield v. Brown, 8 Vet. App. 384 
(1995).  Since this issue is not well grounded, the benefit-
of-the-doubt rule does not apply.  Holmes v. Brown, 10 Vet. 
App. 38 (1997).

The Board views its discussion in this case as sufficient to 
inform the veteran of the elements necessary to complete his 
application for his claim of service connection.  See 
Robinette, supra.

Although the Board has considered and disposed of the 
veteran's claim of service connection for a respiratory 
disability on a different ground than the RO, the veteran has 
not been prejudiced by the Board's decision.  This is 
because, in assuming that the claim was well grounded, the RO 
accorded the claim greater consideration than warranted.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand 
this case to the RO for consideration of the issue of whether 
this claim is well grounded would be pointless and, in light 
of the law cited supra, would not result in a determination 
favorable to the veteran.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).


III.  Degenerative changes of the lumbosacral spine, status 
post laminectomy and diskectomy, including arachnoiditis

No medical evidence in this case supports the veteran's 
theory of an inservice onset of the current low back 
problems.  To the contrary, the medical evidence overwhelming 
supports the conclusion that postservice low back injuries 
are the cause of the current low back disorders for which he 
is attempting to claim service connection.  The 1996 and 1998 
VA examination reports both essentially provide the 
conclusion that there is no nexus between the current 
problems and the isolated inservice low back muscle strain.  
Therefore, any possible contention that the service-connected 
low back strain is either secondary to or aggravating the 
current low back disabilities is also implausible.  38 C.F.R. 
§ 3.310 (service connection is also warranted for 
disabilities which are proximately due to or the result of a 
service-connected disability); Allen v. Brown, 7 Vet. App. 
439 (1995).  Without medical evidence of a nexus to service 
or to the service-connected low back strain, the veteran's 
claim is implausible, or not well grounded, and must be 
denied.  Edenfield, supra; Reiber v. Brown, 7 Vet. App. 513, 
516 (1995) (claims for secondary service connection must also 
be well grounded to prevail).  See also 38 C.F.R. §§ 3.307, 
3.309 (arthritis shown to a compensable degree within one 
year of service--not the factual scenario in the instant 
case--may be presumed to have been incurred in service).

Although in its 1996 remand the Board sought additional 
records, including those pertaining to the hospitalization 
following the 1981 work-related back injury and records from 
Frederick Haessly, M.D., the complete records have apparently 
not been forthcoming.  As noted in the Introduction to this 
decision, however, following the Board's remand, the veteran 
essentially indicated that there are no further records 
available.  The Board, therefore, finds that all reasonable 
attempts have been made to obtain such data.  Moreover, the 
Board notes that there is nothing at this point that would 
indicate that such records could possibly well ground this 
claim.  Therefore, there is no further duty to attempt to 
obtain them.  38 U.S.C.A. §§ 5103, 5107; Robinette; Holmes, 
both supra.


IV.  Evaluation of low back strain

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's service-connected low back strain is 
currently evaluated as 0-percent disabling under the 
provisions of 38 C.F.R. § Part 4, Diagnostic Code 5295.  This 
evaluation contemplates, at best, only slight symptoms.  In 
order to be entitled to a compensable evaluation, the veteran 
must demonstrate characteristic pain on motion, due to the 
service-connected low back strain.  Applying these laws and 
regulations to the particular facts of this case, it is 
apparent that an increased rating is not warranted.

The May 1998 VA examination clearly indicates that the 
veteran's service-connected low back muscle strain was an 
isolated phenomenon, unrelated to the current low back 
symptoms.  That is, whatever low back symptoms the veteran 
currently has are entirely attributable to his postservice 
injuries.  Therefore, a compensable rating cannot be awarded 
for the veteran's service-connected low back strain based 
upon characteristic pain on motion.  Diagnostic Code 5295.  
Likewise, a compensable evaluation cannot be awarded under 
Diagnostic Code 5292, based upon limitation of motion, since 
such findings are based solely upon the postservice 
nonservice-connected low back problems.  A compensable 
evaluation cannot be awarded under Diagnostic Code 5293, by 
analogy to intervertebral disk syndrome since that diagnosis 
is present, but not service connected.  See also Diagnostic 
Code 5294 (for sacroiliac injury and weakness, rated as 
lumbosacral strain; no ratable symptoms pertaining to the 
service-connected low back strain have been recently shown).  
See also 38 C.F.R. §§ 4.40 and 4.45 (regarding pain, weakness 
and fatigability, factors that are not relevant here since 
the low back strain from service is, itself, essentially 
asymptomatic); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In reaching the decision with respect to the evaluation 
assigned to the veteran's low back strain, the Board has 
considered its complete history as well as the current 
clinical manifestations and the effect the disability may 
have on the earning capacity of the veteran, as distinguished 
from the nonservice-connected low back conditions.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Further, the Board finds that in this 
case the disability picture is not so exceptional or unusual 
so as to warrant a referral for an evaluation on an 
extraschedular basis.  It has not been shown that the 
service-connected low back strain has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  38 C.F.R. § 3.321(b)(1); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The criteria for an 
evaluation greater than that assigned have not been met or 
approximated as explained above.  38 C.F.R. § 4.7.

With respect to this determination, the evidence is not so 
evenly balanced so as to raise doubt as to any material 
issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a respiratory 
disability, to include residuals of pneumonia, bronchitis, 
rhinitis and sinusitis, is denied.

Entitlement to service connection for a disability of the low 
back diagnosed as degenerative changes of the lumbosacral 
spine, status post laminectomy and diskectomy, and including 
arachnoiditis, is denied.

Entitlement to a compensable disability evaluation for 
service-connected low back strain is denied.




		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





